DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the expression “an item holder” in the preamble is unclear. Any item can be considered as an item including the ground we stand on, a chair, a table, a hanger and so on. This phrase is overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the limitation. 
Regarding claim 4, it is not clear what structure is being considered as a “first holding element” and “second holding element”. For purpose of examination the elements 22 and 24 as shown in Figure 3 of the instant application are considered as the first and second holding elements respectively.
Regarding claim 10, the expression “the size of a golf ball” lacks antecedent basis. What is the size of the golf ball? It is not clear as there are a verity of golf ball sizes.  
Regarding claim 11, it is not clear what is to be considered as a receiving element that associates with a golf cart. The recited structure in the claim is not clear. For purpose of examination, clip elements (22 and 25) are considered as receiving elements.
Regarding claim 12, the structure being claimed is not clear. For purpose of examination the clip elements (25 and 22) are considered as a spherical holding element.
Regarding claims 13-14, the structure being claimed in these claims is not clear. What is considered as a receiving element is not clear. The expressions “the attachment” and “the detachment” in claim 13 lack antecedent basis. Is the golf cart to be claimed? What are considered as a receiving and holding elements? For purpose of examination a spherical element and a clip element that is capable of being attached to a golf cart is assumed as being claimed.
Please note that all claims are rejected under 112 since they each depend directly or indirectly to a rejected claim.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a “first holding element” and “second holding element” as recited in claim 4 and a receiving element that associates with a golf cart as recited in claim 11must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harrison (US Patent No. 6,168,061).
Regarding claim 1, Harrison discloses an item holder (see all Figures) comprising: a spherical first element (the golf ball as shown in Figure 1); and a second element including a clip engageable with said first element (element 10 as shown in Figure 1 discloses a clip element (combination of elements 11, 13, 15 and 18)).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 2, the second element (10) is removeable from the first element (the golf ball and the golf ball holder as shown in Figure 1 are detachable/removable from one another ).

Regarding claim 3, said clip includes a divot tool (28).

Regarding claim 4, said clip includes a spike (25).

Regarding claim 6, Harrison further comprising a surface on one of the spherical first element or said clip for placement of custom lettering or a logo on said surface (any of the surfaces on the device is capable of being used as a placement location for lettering or logo).

Regarding claim 8, said clip is considered to be engageable with a smoking article since a cigarette can rest on surface 22 as shown in Figure 1.

Regarding claim 9, said clip is engageable with a golf club (the reference discloses that the device could be made of a polypropylene plastic material and it is a known fact that polypropylene has high flexural strength due to its semi-crystalline nature and it is considered that the clip element to be capable of being attached to children’s small golf club since the size of the golf club recited in the claim).

Regarding claim 10, the first spherical element is the size of a golf ball (see golf ball shown in Figure 1).

Regarding claim 11, clip elements 13-15 are considered as receiving element associated with a golf cart for accommodating said first spherical element.

Regarding claim 12, as shown in Figure 1, the receiving elements (13-15) are capable of releasably hold said spherical holding element to a golf cart.

Regarding claim 13, Harrison discloses an item holder (see all Figures) comprising: a spherical first element (the golf ball as shown in Figure 1); and a second element including a clip engageable with said first element (element 10 as shown in Figure 1 discloses a clip element (combination of elements 11, 13, 15 and 18)) and the clip element is capable of being attached and detached to a golf cart. It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Breeden et al. (US Patent Application Publication No. 2010/0175233).

Regarding claim 1, Breeden discloses an item holder (see all Figures) comprising: a spherical first element (12); and a second element including a clip engageable with said first element (combination of 16 and 14 as shown in Figure 1).

Regarding claim 2, the second element is removeable from the first element (see Figure 2 ).

Regarding claim 7, said second element (combination of 16 and 14 as shown in Figure 1) is removeable and replaceable in said spherical first element (12). See also Figures 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Jr. (US Patent Application Publication No. 2013/0029774) in view of Horton (US Patent No. 5,492,230).
Davis discloses an item holder comprising a spherical element. It also teaches that the device is to hold a golf club that is removable and insertable in the device and the golf club is considered as the claimed second element. However Davis does not disclose the golf club could have a clip element. However the use of a golf club that has a clip feature is not a new concept and Horton is one example of reference that teaches a golf club with a clip feature (12). It would have been obvious to one of ordinary skill in the art before the effective filing to use the device of Davis with any type of golf club including a golf club that has a clip feature as an alternative type of golf club as taught by Horn in order to easily transport the golf clubs with different features by attaching them to a golf bag.
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Haley (US Patent Application Publication No. 2014/0349783)
Harrison discloses a clip element as discussed above but does not disclose if the clip could have a spring element as recited. However the use of a spring structure in a clip is not a new concept and Haley is one example of reference that teaches the use of a spring structure in a clip (see element 30). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute hinge/clip means (13-15) of Harrison with the clip with a spring means of Haley to use a known alternative adjustment means.

As best understood claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koshman (US Patent Application Publication No. 2016/0088962) in view of Harrison and Carusillo et al. (US Patent No. 6,234,916).
Koshman discloses a spherical element but does not disclose an element that has a clip that could be attached to the spherical element. Harrison is one example of element that has a clip element. Harrison nor Koshman do not disclose the use of a smoking article. However Carusillo discloses a smoking article (28). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the divot tool element of Harrison with a divot tool structure with a smoking article so that the Harrison device could have additional function that will be helpful to the user. Regarding putting the modified device of Harrison in to the Koshman holder is an obvious step sine most of the time we put elements in containers so that we will easily retrieve them when we want to use them. Therefore, during normal use and operation of the references as modified, the method steps as recited would obviously be performed.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Design Patent No. D405,224  to Falconio discloses an item holder (see all Figures) comprising a spherical element and a clip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711